DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a feature extraction unit configured to restore conductivity images of the upper airway by using the measured distribution of electric potentials and extract a plurality of pieces of feature information from the restored conductivity images” and “an image and diagnostic information output unit configured to provide the conductivity images corresponding to the plurality of layers, the plurality of pieces of feature information extracted from geometrical features of the conductivity images, or the combinations thereof synchronized according to the plurality of layers, for diagnosing the condition of obstruction of the upper airway” of Claim 1.
“a conductivity signal measurement unit configured to calibrate characteristics of electronic circuits for applying the current and for measuring voltage to be uniform, and to perform a series of signal processing of current application, voltage measurement, and demodulation and transmission of the measured voltage in sequence with a pipeline” of claim 2.
"the feature extraction unit is further configured to extract at least one geometrical feature from at least one length of the region of the upper airway of the conductivity images, or a change in an area of the region of the upper airway" in claim 3.

“the feature extraction unit is further configured to  perform the removal of noise by using a pattern analysis of interval data or an average value of the feature information” of claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “a feature extraction unit” does not have sufficient disclosure of corresponding structure described in the specification as performing the claimed function. Therefore, this claim limitation is interpreted as any structure sufficient to perform the claimed function(s) related to this claim limitation. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:"wherein the conductivity signal measurement unit measures the distribution of electric potentials by applying current via the multichannel electrode interface and measuring voltage induced by the applied current” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claims 1 and 3-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 22 of the specification describes in further detail the types of functions an algorithm could perform to accomplish data extraction, but there is no physical structure described to accomplish the task. While one of ordinary skill in the art at the time of the invention would be enabled to make the device disclosed, it is entirely unclear what the scope of the limitation is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The limitation “a conductivity signal measurement unit configured to calibrate characteristics of electronic circuits for applying the current and for measuring voltage to be uniform, and to perform a series of signal processing of current application, voltage measurement, and demodulation and transmission of the measured voltage in sequence with a pipeline” recited in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 22 of the specification describes in further detail the types of functions an algorithm could perform to accomplish data extraction, but there is no physical structure described to accomplish the task. While one of ordinary skill in the art at the time of the invention would be enabled to make the device disclosed, it is entirely unclear what the scope of the limitation is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Furthermore, it is unclear whether the limitation “a conductivity signal measurement unit” in line 7 of claim 2 is intended to be interpreted as the limitation “a conductivity signal measurement unit” in line 5 of claim 1, or if they are different structures. 
Claim 13 recites the limitation "the time information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
When a claim containing a computer-implemented § 112(f) claim limitation is found to be indefinite under § 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under § 112(a), (MPEP 2181).
claims 1 and 3-5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 22 of the specification describes in further detail the types of functions an algorithm could perform to accomplish data extraction, but there is no physical structure described to accomplish the task. While one of ordinary skill in the art at the time of the invention would be enabled to make the device disclosed, it is entirely unclear what the scope of the limitation is. Therefore, the claim limitation lacks written description and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The limitation “a conductivity signal measurement unit configured to calibrate characteristics of electronic circuits for applying the current and for measuring voltage to be uniform, and to perform a series of signal processing of current application, voltage measurement, and demodulation and transmission of the measured voltage in sequence with a pipeline” recited in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 22 of the specification describes in further detail the types of functions an algorithm could perform to accomplish data extraction, but there is no physical structure described to accomplish the task. While one of ordinary skill in the art at the time of the invention would be enabled to make the device disclosed, it is entirely unclear what the scope of the limitation is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (US 20120022365) in view of Choi et al., (US 20130172718; hereinafter Choi) and Jog et al., (US 20060095105; hereinafter Jog).
Regarding claim 1, Mansfield discloses a device for imaging and diagnosing a condition of obstruction of an upper airway over a course of a natural sleep state by using computed tomography, the device comprising: a feature extraction unit (1704) configured to extract feature information from restored images corresponding to a plurality of layers (3D image); and an image and diagnostic information output unit (display) configured to provide the images corresponding to the plurality of layers, the plurality of pieces of feature information extracted from geometrical features of the images, or the combinations thereof synchronized according to the plurality of layers, for diagnosing the condition of obstruction of the upper airway ([0012], [0014]-[0015], [0049]-[0056], [0072]-[0074]).
Mansfield fails to teach that the imaging and diagnosing of a condition of obstruction of an airway is performed using electrical impedance tomography, the device comprising a conductivity signal measuring unit configured to measure a distribution of electric potentials that changes in accordance with a change in a shape of the upper airway, by using an electrode interface including electrodes attached around a region of the upper airway and arranged in a three-dimensional array with a plurality of layers; the feature extraction unit configured to restore conductivity images of the upper airway by using the measured distribution of electric potentials. However, Choi teaches (Figure 3) an electrical impedance tomography device and method for the neck region ([0058]), the device comprising a conductivity signal measuring unit configured to measure a distribution of electric potentials that changes in accordance with a change in the target area, by using an electrode interface including electrodes (301) attached around a region of the target tissue and arranged in a three-dimensional array with a plurality of layers; a feature extraction unit configured to restore conductivity images of the target area by using the measured distribution of electric potentials ([0054]-[0068]). It would have been obvious to one of ordinary skill in the art before 
Mansfield/Choi fails to teach that the electrode interface is a multichannel electrode interface including multichannel electrodes. However, Jog teaches multichannel electrodes for imaging ([0007], [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mansfield/Choi to include a multichannel electrode interface including multichannel electrodes, as taught by Jog, because the modification would enable multiple functions by the same electrode (Jog; [0007]). 
Regarding claim 2, Mansfield/Choi/Jog further teaches that the multichannel electrode interface is configured to measure the distribution of electric potentials by applying current via the multichannel electrode interface and measuring voltage induced by the applied current, and further configured to calibrate characteristics of electronic circuits for applying the current and for measuring voltage to be uniform, and to perform a series of signal processing of current application, voltage measurement, and demodulation and transmission of the measured voltage in sequence with a pipeline (as taught by the combination of the Mansfield/Choi device with the multiple function capabilities of the multichannel electrodes of Jog; [0007], [0059])
Regarding claim 3, Mansfield/Choi/Jog further teaches that the feature extraction unit (Mansfield; 1704) is further configured to extract at least one geometrical feature from at least one length of the region of the upper airway of the conductivity images, or a change in an area of the region of the upper airway (Mansfield; [0001]-[0009], [0025], [0045]-[0047]).
Regarding claim 5, Mansfield/Choi/Jog further teaches that the at least one processor is further configured to perform the removal of noise by using a pattern analysis of interval data or an average value (using a running time window) of the feature information ([0012], [0014]-[0015], [0049]-[0056], [0072]-[0074]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Choi and Jog, as applied to claim 1, and further in view of Sola et al. (Solà, Josep, et al. "Non-invasive monitoring of central blood pressure by electrical impedance tomography: first experimental evidence." Medical & biological engineering & computing 49.4 (2011): 409.; hereinafter Sola).
Regarding claim 6, Mansfield/Choi/Jog teaches the device of claim 1, wherein the conductivity and signal measurement unit is further configured to measure the distribution of .
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Choi and Jog, and further in view of Suarez (US 20030216664).
Regarding claim 4, Mansfield/Choi/Jog further teaches that the feature extraction unit is further configured to perform removal of noise by using the data on the change in the distribution of electric potentials measured through monitoring (Mansfield; [0012], [0014]-[0015], [0049]-[0056], [0072]-[0074]), but fails to teach that it is separated based on time information related to obstruction of the upper airway. However, Suarez teaches real-time electrical impedance tomography with a running time window using a reference, which may be a set of boundary 
Regarding claim 12, Mansfield/Choi/Jog teaches the device of claim 1, but fails to teach that the feature information comprises time information related to obstruction of the upper airway, and the time information includes intervals based on times at which obstruction of the upper airway has occurred repeatedly. However, Suarez teaches real-time electrical impedance tomography with a running time window using a reference, which may be a set of boundary voltages or a vector of impedance distributions in the region of interest. This may be time information related to obstruction of the upper airway, including intervals based on times at which obstruction of the upper airway has occurred repeatedly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mansfield/Choi/Jog to perform the electrical impedance tomography in real time, as taught by Suarez, because the modification would achieve further noise reduction.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Choi and Oh et al. ("Flexible electrode belt for EIT using nanofiber web dry electrodes." Physiological measurement 33.10 (2012): 1603; hereinafter Oh)
Regarding claims 9 and 10, Mansfield discloses a device for imaging and diagnosing a condition of obstruction of an upper airway over a course of a natural sleep state by using computed tomography, the device configured to restore images of the upper airway, extract a plurality of pieces of feature information from the restored images, and provide the images corresponding to 
Mansfield fails to disclose that the device comprises an electrode interface; and an imaging device configured to restore conductivity images by using current-voltage data transferred from the electrode interface, electrodes arranged in a three-dimensional array with a plurality of layers and extract feature information from the restored conductivity images. However, Choi teaches (Figure 3) an electrical impedance tomography device and method for the neck region ([0058]), the device comprising a conductivity signal measuring unit configured to measure a distribution of electric potentials that changes in accordance with a change in the target area, by using an electrode interface including electrodes (301) attached around a region of the target tissue and arranged in a three-dimensional array with a plurality of layers; an imaging device configured to restore conductivity images of the target area by using current-voltage data transferred from the electrode interface ([0054]-[0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mansfield to use electrical impedance tomography to obtain conductivity images of the target area, as taught by Choi, because electrical impedance tomography is a known method for imaging and diagnosing a condition of an obstruction relating to nasal obstruction, glottic narrowing, adherent velum, pharyngeal collapse, epiglottic collapse and/or edema of posterior larynx (as evidenced by Finkelstein et al.; US 2013/0217996; [0028], [0043], [0113]). In the modified device, the target area would be the upper airway. Furthermore, the images of the modified device would be conductivity images and 
Mansfield/Choi fails to teach that the electrode interface is a multichannel electrode interface with multichannel electrodes attached around a region of the upper airway; and a protective gear configured in a shape that surrounds outsides of the multichannel electrodes, wherein the multichannel electrodes include conductive fiber electrodes are manufactured based on Ag-plated elastic fiber or PVDF nanofiber web. However, Oh teaches a device comprising a multichannel electrode interface; and an imaging device configured to restore conductivity images by using current-voltage data transferred from the multichannel electrode interface (sections 2.1.1. & 2.2.1.); wherein the multichannel electrode interface comprises; a protective gear configured in a shape that surrounds outsides of the multichannel electrodes (Fig. 2a, section 2.1.2., “outer band”), and the multichannel electrodes include conductive fiber electrodes are manufactured based on Ag-plated elastic fiber or PVDF nanofiber web (1604, introduction, last paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suarez such that the electrode interface comprises: a protective gear configured in a shape that surrounds outsides of the multichannel electrodes, wherein the multichannel electrodes include conductive fiber electrodes are manufactured based on Ag-plated elastic fiber or PVDF nanofiber web, as taught by Oh, because the modification would provide electrodes with lower resistivity and ensure each electrode contacts the body tightly (Oh; sections 2.1.1 & 2.1.2). 
Regarding claim 11, Mansfield/Choi/Oh further teaches that the multichannel electrodes are arranged in a three- dimensional array including a plurality of layers. Specifically, the multichannel electrodes taught by Oh are used in the modified device of Mansfield/Choi which . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Choi and Oh, and further in view of Suarez.
Regarding claim 13, Mansfield/Choi/Oh teaches the device of claim 9, but fails to teach that the time information includes intervals based on times at which obstruction of the upper airway has occurred repeatedly. However, Suarez teaches real-time electrical impedance tomography with a running time window using a reference, which may be a set of boundary voltages or a vector of impedance distributions in the region of interest. This may be time information related to obstruction of the upper airway, including intervals based on times at which obstruction of the upper airway has occurred repeatedly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mansfield/Choi/Jog to perform the electrical impedance tomography in real time, as taught by Suarez, because the modification would achieve further noise reduction.

Response to Arguments
Applicant’s arguments filed 09/14/2021, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Mansfield (which teaches a device for imaging and diagnosing a condition of obstruction of an upper airway over a course of a natural sleep state by using computed tomography), Choi (which teaches using electrical impedance tomography), and Jog (which teaches using multichannel electrodes). The Mansfield/Choi/Jog combination teaches the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794